Citation Nr: 9909118	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran had active service from March 1988 to April 1994. 

This case was previously before the Board in March 1998, at 
which time the Board enter a final decision with respect to 
four of the seven issues then on appeal and REMANDED the 
remaining three issues.  After completing the development 
requested by the Board, the RO granted service connection for 
two of the remaining issues.  As such, the only issue 
remaining on appeal is that set for on the title page of this 
decision.  



FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
currently has a low back disorder that is related to his 
period of active service, or causally or etiologically 
related to a service connected disability. 



CONCLUSION OF LAW

A low back disorder was incurred in or aggravated by his 
active service, and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
Disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (1998). 

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, the veteran contends that he currently suffers 
from back pain that is related to his period of service 
and/or due to altered gait caused by his service connected 
ankle disabilities.  And, during his September 1997 appeal 
hearing before the Board, the veteran testified that he has 
been having a lot of problems with his hip and lower back due 
to the manner in which he stands because of his problems with 
his legs.

With respect to the evidence of record, the veteran's service 
medical records indicate that in October 1990 the veteran was 
stung by multiple jellyfish while he was engaged in a 
scuba/sub lock-in/lock-out exercise.  The records further 
indicate the veteran reported experiencing an intense 
stinging sensation over the areas where he was stung and 
excruciating sharp pain across the mid back and under his 
ribs.  Moreover, the veteran reported jerking away from the 
jellyfish suddenly and "[w]renching back earlier . . . 
lifting scuba bottles."  The veteran was diagnosed with 
jelly fish envenomation, acute thoracolumbar paraspinal 
muscle spasm, and positive histamine.  He was treated with 
Benadryl and rest, and was to be re-evaluated again prior to 
diving the following day.

As to the post-service medical evidence, medical records from 
the VA Medical Center (VAMC) in Ann Arbor, Michigan, from 
June 1994 to October 1994 indicate the veteran reported low 
back pain for two and a half months.  And, an August 1995 VA 
examination report indicates the veteran reported he began 
having back pain before he was discharged from service, and 
having achillis tendonitis pain which involved his gait and 
might have caused some of his back pain.  X-rays of the 
lumbar spine were normal.  The examination report further 
indicates the veteran was diagnosed with lumbosacral strain.  

Records from the Cleveland VAMC dated June 1998 indicate the 
veteran was working in "[s]upply in '94 a eot of lifting for 
one week . . ." and that at the end of the week he had an 
achy low back and hip bone.  The records further note the 
veteran reported that his pain had been intermittent since 
1994 and was brought on by lifting more than 50 to 70 pounds.

A June 1998 VA peripheral nerves examination report indicates 
the veteran had objective complaints of low back pain which 
may be due to his previous stress while lifting heavy 
equipment in the Navy.  However, the deficit was found to be 
orthopedic in nature as the veteran did not present signs of 
neurological deficit.  As well, the report indicates the 
veteran did not present evidence of limitation of motion and 
of neurological deficit regarding muscular strength, and he 
was found to have a normal prognosis from a neurological 
point.  Additionally, a June 1998 VA spine examination report 
reveals the veteran was diagnosed with a history of 
lumbosacral strain with no residuals.  However, the report 
contains notations by the examiner indicating that the 
etiology of the veteran's back pain was not determined, but 
that it was unrelated to his ankle problems.  

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board notes that the June 1998 VA peripheral neuropathy 
examination report, which indicates the veteran's current 
complaints of low back pain may be due to the previous stress 
caused by lifting heavy equipment in the Navy, tends to link 
the veteran's current complaints of low back pain to his 
period of service.  However, the Board notes that the 
examiner also indicated that the veteran did not present any 
sings of neurological deficit and that the veteran's defect 
was of orthopedic nature.  In this regard, the Board also 
notes that a June 1998 spine evaluation report shows the 
veteran's only diagnosis was a history of low back strain 
with no residuals, and includes a notation by the examiner 
indicating that the etiology of the veteran's back pain was 
unknown but was unrelated to his ankle problems.  

Therefore, as either of the June 1998 VA examination reports 
fail to show that the veteran has been diagnosed with a 
current low back disorder, the Board concludes that these VA 
examination reports do not provide the evidence necessary to 
establish that the veteran currently suffers from a back 
disability for which is either related to his period of 
service or related to a service connected disability.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (A 
well-grounded claim must be supported by evidence, not merely 
allegations.).

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder.  As the veteran has not established, via medical 
evidence, that he currently suffers from a back disability 
which resulted from service or from a disease or injury 
incurred in or aggravated by service, his claim of service 
connection for a low back disorder must be denied.

In arriving at this determination, the Board has considered 
the various statements by the veteran and his representative 
provided in correspondence and during the September 1997 
appeal hearing.  However, as the veteran and his 
representative are lay persons not competent to offer an 
opinion requiring medical knowledge, such statements do not 
constitute medical evidence which would prove the existence 
of a current disability.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995). 

As well, the Board has considered 38 U.S.C.A. § 5107(b).  
Section 5107(b) expressly provides that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 



ORDER

Service connection for a low back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

